Case: 18-50877      Document: 00514777419         Page: 1    Date Filed: 12/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                    No. 18-50877                          FILED
                                  Summary Calendar                December 31, 2018
                                                                     Lyle W. Cayce
                                                                          Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee

v.

MARK ANTHONY RODRIGUEZ,

                                                 Defendant - Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CR-572-1


Before KING, SOUTHWICK, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Mark Anthony Rodriguez appeals from the order of the district court
denying his motion to revoke the magistrate judge’s pretrial detention order.
Federal Rule of Appellate Procedure 9 requires that the “district court must
state in writing, or orally on the record, the reasons for an order regarding the
release or detention of a defendant in a criminal case.” Fed. R. App. P. 9(a)(1).
In the instant case, there was no hearing by the district court and therefore no


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-50877   Document: 00514777419     Page: 2   Date Filed: 12/31/2018


                                No. 18-50877

opportunity for an oral statement. The written statement of the order did not
include reasons for the detention of the defendant. Accordingly, we REMAND
to the district court for the limited purpose of providing the reasons for the
order in writing.




                                      2